DETAILED ACTION
	Claims 1-6 are presented on 02/21/2020 for examination on merits.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Set #1.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted as for examination on merits are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.

Claim Interpretation - 35 USC § 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-6 contain limitation(s) invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as detailed in the following.
Each of the following Claim limitations
Claim 1: a strategy policy creation unit which creates first strategy policy information…;
Claim 1: a merge processing unit which merges control strategies of a same type…;
Claim 1: a communication unit which externally outputs second strategy policy information…; 
Claim 2: a storage unit which stores merge rule information related to pre-set characteristics of each of the control strategies…;
Claim 3: a rule update unit which updates the merge rule information based on externally acquired information;
Claim 4: a storage unit which stores control strategy selection information representing a pre-set relationship…;
Claim 5: a rule update unit which updates the control strategy selection information based on externally acquired information;
Claim 6: the communication unit outputs the second strategy policy information to an external computer, 

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-6 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: none
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  This determination is explained in the following.
Each of the following claim limitations invokes 35 U.S.C. 112(f) as indicated above.  These limitations are:
Claim 1: a strategy policy creation unit which creates first strategy policy information…;
Claim 1: a merge processing unit which merges control strategies of a same type…;
Claim 1: a communication unit which externally outputs second strategy policy information…; 
Claim 2: a storage unit which stores merge rule information related to pre-set characteristics of each of the control strategies…;
Claim 3: a rule update unit which updates the merge rule information based on externally acquired information;
Claim 4: a storage unit which stores control strategy selection information representing a pre-set relationship…;
Claim 5: a rule update unit which updates the control strategy selection information based on externally acquired information;
the communication unit outputs the second strategy policy information to an external computer, 
Therefore Claims contain placeholders “UNIT” that require corresponding structure(s).  It is unclear whether the recited structure, material, or acts in these claims are sufficient for performing the claimed function because the Specification is unclear about the corresponding structure(s).  A block diagram such as FIG. 2 does not provide indications of corresponding structure(s).  
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112 (f), applicant may amend the claim so that the phrase “means for” or “step for” or the non-structural term is clearly not modified by sufficient structure, material, or acts for performing the claimed function, or present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112 (f), applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112 (f), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112 (f).

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claim 1 recites the limitation "groups the plurality of control strategies" unclearly in the clause of “a merge processing unit which merges control strategies”, because the plurality of groups the merged control strategies.”
For the same reason as the above, the limitation “a communication unit which externally outputs second strategy policy information representing a relationship of the threats and the plurality of control strategies grouped by the merge processing unit” in claim 1 is unclear.  The Examiner suggest changing the limitation to “a communication unit which externally outputs second strategy policy information representing a relationship of the threats and the merged control strategies grouped by the merge processing unit.” 
Claim 4 recites a limitation “the threat” in the clause “representing an analytical result against the threat.”  There is insufficient antecedent basis for this limitation.
Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they depend from the rejected base claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 20150302213 A1; hereinafter “Hashi”) in view of Kim (US 20160255154 A1).

As per claim 1, Hashi teaches a security design planning support device which supports planning of a security design of an in-vehicle network (Hashi, the Abstract and par. 0011 and 0017: a system security design support device that supports requirement defining and measures planning in security design), comprising: 
a strategy policy creation unit which creates first strategy policy information representing a plurality of control strategies corresponding respectively to threats against the in-vehicle network (Hashi, par. 0081-0082: the device 10 creates and provides the requirement and measures tables exemplified in FIGS. 16 to 19 and ends the process (S707)); 
a communication unit which externally outputs second strategy policy information representing a relationship of the threats and the plurality of control strategies grouped by the merge processing unit (Hashi, par. 0054 and 0059: an output screen image of table of requirement and measures list for each zone having listed for each zone, a function requirement and measures table 1, a function requirement and measures table 2, which is mapped to the second strategy policy information representing a relationship of the threats and the plurality of control strategies in the claim).

In a related art, Kim teaches:
a merge processing unit which merges control strategies of a same type among the plurality of control strategies represented by the first strategy policy information created by the strategy policy creation unit and groups the plurality of control strategies (Kim, par. 0014: grouping the plurality of functional elements into security zones based on the assigned risk level, which is dealt with the same type rules or strategies; par. 0068-0070 and 0114: grouping functional elements having a same assigned risk level into one security zone).
Hashi and Kim are analogous art, because they are in a similar field of endeavor in improving security design of network.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Hashi with Kim to include grouping or merging same type strategies for mitigating risks.  For this combination, the motivation would have been to improve the management of security policies.

As per claim 2, the references as combined above teach the planning support device according to claim 1, further comprising: 
a storage unit which stores merge rule information related to pre-set characteristics of each of the control strategies, wherein the merge processing unit merges the control strategies of the same type using the merge rule information (Kim, par. 0081-0082: table storage of control strategy information for assessment of a risk level; par. 0014: grouping the plurality of functional elements into security zones based on the assigned risk level, which is dealt with the same type rules or strategies; par. 0068-0070 and 0114: grouping functional elements).

As per claim 3, the references as combined above teach the planning support device according to claim 2, further comprising: 
a rule update unit which updates the merge rule information based on externally acquired information (Kim, par. 0102-0103: table storage of rules according to a level of likelihood of damage (D), a level of severity (S), and a level of controllability (C)).

As per claim 4, the references as combined above teach the  planning support device according to claim 1, further comprising: 
a storage unit which stores control strategy selection information representing a pre-set relationship of each of the threats and each of the control strategies, wherein the strategy policy creation unit acquires threat analysis information representing an analytical result against the threat, and creates the first strategy policy information using the threat analysis information and the control strategy selection information (Kim, par. 0081-0082: table storage of control strategy information for assessment of a risk level, the level of severity (S) that is assessed along with the level of likelihood of damage (D)).

As per claim 5, the references as combined above teach the planning support device according to claim 4, further comprising: 
a rule update unit which updates the control strategy selection information based on externally acquired information (Kim, par. 0091-0094: determination of updates and update the security countermeasure).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 6 recites a limitation of “the second strategy policy information is information for displaying, on a display device of the computer, a screen indicating a relationship of the threats and the plurality of control strategies grouped by the merge processing unit”.  The limitation, especially the feature of screen indication of a relationship of the threats and the plurality of control strategies for the second strategy policy information grouped by the merge processing unit, in combination with the other limitations in the base claim 1, is not anticipated by, nor made obvious over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        10/22/2021